--------------------------------------------------------------------------------



 NEDBANK
 
LOAN AGREEMENT
 
CLIENT NO:
ITEM NO:
 
2934744
0001
 
SUBDIVISION NO:
0000

 


Between  NEDBANK LIMITED (BUSINESS
BANKING                                                                                                                                                                                                            
("the bank")
of  BOLAND REGIONAL OFFICE 20 BERGSIG AVENUE ZOMERLUST ESTATE PAARL
7646                                                                                                                      
("the borrower")
and   CENTURY CASINOS CALEDON (PTY) LTD (199601070807)
of  1 NERINA AVENUE CALEDON 7230


whereby the bank furnishes to the borrower who hereby accepts a loan facility as
set out in schedule 1 hereto, subject to the terms and conditions herein.


SCHEDULE 1
 
LOAN AMOUNT
 
 
REVENUE STAMPS
 
 
LESS: INITIAL PAYMENT
 
PRINCIPAL DEBT
 
PLUS : FINANCE CHARGES TO BE CALCULATED
at 9.000.%P.A.)
3
 
TOTAL PAYABLE
 
 
R
 
 
R
 
R
 
R
 
R
 
 
 
R
 
 
60000000.00
 
 
R 0.00
 
 
0.00
 
60000000.00
 
14785358.40
 
 
 
74785358.40
 
 
 
DEBIT ORDER AUTHORISATION
 
Authority is hereby granted to debit my/our account in the name of
 
currently at
name of Bank    branch
 
bank clearing no  account no
from time to time in payment of moneys due and payable to the bank in respect of
this Agreement.
 
AUTHORISED SIGNATORIES:
 
 
1.___________________________________ 2._______________________________
 
 
___________________________________ _______________________________
Full names and designation Full names and designation
 
 
DATE:_______________________________
 
Payable by 60 payments of R1246422.64 each, the first payment payable on
01/10/2005 and subsequent payments on day 1 of each succeeding month with the
final payment payable on 01/09/2010.
A Documentation Fee of R1200.00 (inclusive of VAT) is payable.





SCHEDULE 2(TWO): SECURITIES
 
See annexure B attached hereto for the new securities.





1.
SIGNATURE (BORROWER) s/s Christian Gernert
for and on behalf of who warrants that he is duly authorised thereto
 
CENTURY CASINOS CALEDON (PTY) LTD
 
(Full names of Borrower)
duly authorised thereto
1 Nerina Ave, Caledon
PLACE
26-08-2005
DATE
s/sMorne Rossouw
WITNESS
 
Full name : Mourne Rossouw
 
Address :9 Plantasie Strret
        Caledon  
 
 
2.s/sMourne Rossouw
SIGNATURE (BANK)
for and on behalf of the bank who warrants that he is duly authorised thereto
 
Caledon
PLACE
 
26-08-2005
DATE
 
s/sRicardo Samuels
WITNESS
Employee number ( or full name ):Ricardo Edcar Samuels
 
 




Nedbank Limited (Business Banking Reg No. 1951/000009/06
We subscribe to the Code of Banking Practice of the Banking Council of South
Africa and, for unresolved disputes, support resolution through the Ombudsman
for Banking Services.


--------------------------------------------------------------------------------





NB94E 15/09/2004 v26
TERMS AND CONDITIONS
CLIENT NO. : 2934744  ITEM NO. : 0001 SUB DIVISION NO. 0000

 
1.INTERPRETATION
In this agreement, unless the contrary is expressly indicated:
1.1 words and expressions shall bear the meanings as set out hereunder -
1.1.1 "business day" shall mean a day which is not a public holiday, Saturday or
Sunday in the Republic of South Africa;
1.1.2 "finance charges" shall be calculated by including the first day and
excluding the last day of payment;
1.1.3 “the commencement date" shall mean the date on which the loan facility is
made available to the borrower by the bank, as set out in schedule 1 hereto;
1.1.4 "material or materially" shall mean an act or omission or circumstances
that may, in the bank's sole judgement, prejudice the bank's rights or interests
in terms of this agreement or any agreement pursuant to this agreement;
1.1.5 “month” shall mean a period calculated from any specified day to and
including the day numerically corresponding to such specified day (or, if there
shall be no day numerically corresponding to such specified day, the last day)
in the relevant subsequent calendar month;
1.1.6 "prime rate" shall mean the nominal annual rate of interest as determined
by Nedbank Limited from time to time;
1.1.7 "the parties" shall mean, collectively, the bank and the borrower; and
1.1.8 "year" shall mean a period calculated from any specified day up to and
including the day numerically corresponding to such specified day in the
relevant subsequent year;
1.2 the headings in this agreement are for convenience of reference only and
shall not be taken into account in the construction or interpretation thereof;
1.3  words in singular shall include the plural and vice versa, words in the
masculine gender shall include the feminine and neuter genders and vice versa.
2.LOAN FACILITY
2.1 The loan facility shall be made available to the borrower on the date of
compliance with clause 3 below.
2.2 The period of the loan facility is set out in schedule 1 hereto.
2.3 The finance charge rate quoted in the schedule 1 hereto is variable and
linked to the Nedbank prime rate.
2.4 The finance charges and instalments quoted in the schedule 1 hereto shall
therefore be adjusted commensurately with any change in the Nedbank prime rate
from time to time.
2.5 All finance charge rates relevant to this agreement shall be nominal annual
compounded monthly rates.
3.SECURITY
The loan facility shall be subject to the securities set out in schedule 2
hereto having been furnished
by the borrower to the satisfaction of the bank.
4.REPAYMENT
4.1 The principal debt and finance charges shall be repaid as stipulated in
schedule 1 hereto.

4.2  
Should any amount payable in terms hereof not be paid on the due date or dates
agreed upon in terms of this agreement, such amount shall (without diminution of
any other rights which the bank may hereby or otherwise acquire) bear interest
at a rate of 5% per annum above the Nedbank prime rate, from time to time,
calculated as from the due date of payment to the date of actual payment.The
borrower may effect early repayment of the balance outstanding upon written
notice to that effect to the bank and upon payment of the principal debt and
recalculated finance charges.The date specified in such notice shall be deemed
to be the date on which the outstanding balance of the principal debt and
recalculated finance charges thereon shall be paid by the borrower to the bank.

4.3  
Subject to the borrower not being in breach of this agreement the borrower will
be entitled to terminate this agreement before expiration.

4.4  
In the event that the borrower makes the election in terms of clause 4.3 above
and, if this agreement is subject to the Usury Act, 1968 (Act No 73 of 1968) and
the principal debt does not, on the date of this agreement, exceed the sum of
R250 000,00 (or such other amount as may from time to time be prescribed by
regulation for the purposes of section 3A(2)(a) of the Act), but not otherwise,
the borrower is entitled to repay the principal debt and finance charges in one
amount before the due date thereof, provided that -

4.4.1 the borrower gives the bank 90 (ninety) days' written notice (or such
longer period as may be prescribed by regulation for the purposes of section 3A
of the Act) of the borrower's intention to do so;
4.4.2 such notice shall not be given prior to 90 (ninety) days after the date of
this agreement;
4.4.3 such notice shall state the date on which the borrower intends to pay the
outstanding balance and finance charges in one amount; and
4.4.4 should such notice be given by the borrower, the date stated by the
borrower as that on which payment will be made will be deemed to be the date on
which the outstanding balance of the principal debt and finance charges thereon
shall be paid.
5.LEGISLATION
Should there be any change in South African or foreign law, including but not
limited to, any change in the rate calculation, method or nature of taxation or
deduction or allowance in respect of the bank's income in terms of tax
legislation, or any increase in the prudential requirement of the bank in terms
of the Banks Act or the regulations thereunder, which would increase the costs
to the bank in terms of this facility, then the bank shall be entitled, on each
occurrence of any of the aforesaid events and without prior notice to the
borrower, to increase the finance charge rate applicable hereto with such an
amount so as to place the bank in the same financial position as it would have
been had the said events not occurred.
6.BREACH
6.1 The loan facility shall become immediately due and payable on the occurrence
of any one of the following events, each of which shall be severable and
distinct from the other of them:
6.1.1 the borrower commits an act similar to an act of insolvency as defined in
the Insolvency Act of 1936 (as amended) or an act defined in terms of section
344 of the Companies Act of 1973 (as amended); or
6.1.2 the borrower is unable or ceases for any reason whatsoever to conduct its
normal line of business in an ordinary and regular manner; or
6.1.3 the borrower commits a breach of any of the terms and conditions of this
agreement including but not limited to, non-compliance with clause 7 of this
agreement, or any other agreement or instrument pursuant to this agreement; or
6.1.4 any material asset of the borrower is attached under writ of execution; or
6.1.5 the borrower disposes of a material portion of its undertakings or assets
or changes its asset structure, except in the normal course of business, or the
value of the borrower's assets is materially reduced; or
6.1.6 the borrower is voluntarily or compulsorily placed under judicial
management or is wound up or enters into a compromise, composition or
arrangement with its creditors, or any class thereof; or
6.1.7 the ultimate beneficial control of the borrower changes during the period
of the loan facility; or

6.1.8  
a material change in the financial condition of the borrower occurs subsequent
to the date of its last audited financial statements and such change will, in
the opinion of the bank's auditors, prevent or aggravate the borrower's ability
to perform or observe its obligations in terms of this agreement; or

6.1.9  
the borrower breaches any other agreement with the bank; or

6.1.10any material indebtedness or obligation for any loans, constituting
indebtedness of the borrower becomes due and payable prior to its specified
maturity by reason of default or is not paid when due.
6.2. Should such event be incapable of remedy or should the borrower fail to
remedy or procure the remedy of the same within the time period thus provided,
in the case of non-payment of any amount within 7 days, or in the case of any
other remediable breach within 21 days (or such longer period as may be agreed
between the parties), in each case after receipt of written notice from the bank
calling for rectification thereof, then the bank shall be entitled, without
derogating from any other right which the bank may hereby or otherwise require,
to:

6.2.1  
claim immediate repayment of all or any amounts owing under this agreement or
from whatever other cause arising in connection therewith, all of which amounts
shall immediately become due and payable and all such amounts shall bear
interest at a rate of 5% per annum above the Nedbank prime rate calculated as
from the date of default or non-payment to the date of actual payment; and/or

6.2.2  
in its sole discretion, review and amend the terms and period of the loan
facility; and/or

6.2.3  
apply any amount whatsoever standing to the credit of the borrower in the books
of the bank, in payment of the loan facility or costs or finance charges due in
terms of this agreement.

6.3. Without prejudice to any other provision of this agreement, the borrower
hereby indemnifies the bank against any loss or expense the bank may reasonably
sustain or incur, including costs as between attorney and own client, as a
consequence of the failure by the borrower to pay, when due, any principal
repayment or any finance charges on the loan facility or any other amount
payable hereunder.
7.UNDERTAKINGS AND COVENANTS
7.1 The borrower hereby agrees and undertakes that, until the principal debt
plus finance charges has been repaid in full, the borrower shall:
7.1.1 furnish the bank with the audited annual financial statements
(consolidated, if the borrower has subsidiaries) and all other financial
information with which a shareholder is entitled to be furnished by the
borrower, within 180 days of the end of the financial year of the borrower;
7.1.2 maintain in full force and effect all government, tax, monetary and other
approvals required to enable the borrower to maintain its corporate status to
continue in its business and affairs;
7.1.3 not encumber any of its assets, except for existing encumbrances, without
prior written consent of the bank, which consent shall not be unreasonably
withheld if the encumbrances are in the normal course of business;
7.1.4 immediately notify the bank of any change in the present shareholding or
beneficial ownership of the borrower, whereupon the bank shall be entitled to
review the terms of the loan facility and, if the bank regards in its sole
discretion the change to be material, the bank shall be entitled to cancel this
agreement;
7.1.5 ensure that all necessary exchange control approvals have been obtained
from the Reserve bank and complied with.
7.2 The borrower represents and warrants to the bank that:
7.2.1 it is a company duly registered and existing under the laws of the
Republic of South Africa;
7.2.2 it has full power to enter into and perform in terms of this agreement and
has taken all necessary corporate and other actions to authorise the borrowings
hereunder, including such steps as may be necessary to comply with the
provisions of Article 60 of Table A or Article 61 of Table B of the Companies
Act of 1973 (as amended), if applicable;
7.2.3 this agreement constitutes a legal, valid, binding and enforceable
obligation of the borrower;
7.2.4 no litigation, arbitration or administrative proceeding is currently in
progress or, to the knowledge of the borrower, pending or threatened against it,
or any of its assets, which relates in any manner to this agreement or which
would have a materially adverse effect on the financial condition of the
borrower;
7.2.5 it is not a party to any agreement materially affecting, or which is
likely to materially affect, its financial condition;
7.2.6 it has good title to all its assets which are reflected in its financial
statements or has not sold or otherwise disposed of any such assets as reflected
in its last audited financial balance sheet for the last financial year, except
in the ordinary course of business;
7.2.7 its last published annual report fairly represents the consolidated
financial position of the borrower and its subsidiaries, where applicable, and
the consolidated results of their operation for that financial year, and that
the said financial statements have been prepared in accordance with generally
accepted accounting principles in the Republic of South Africa consistently
applied, and that the borrower does not have significant liabilities, present or
continued including, without limitation, liabilities for taxes or material
forward or long term commitments which are not disclosed or provided for in such
financial statements;
7.2.8 there has been no material adverse change in the financial or other
condition of the borrower since the date of its last audited financial
statements.
7.3 The borrower shall be deemed on the anniversary of each year after date of
signature of this agreement to represent and warrant that each of the
representations and warranties is true and accurate on such day and, in
addition, that the then latest accounts of the borrower and its subsidiaries,
delivered to the bank pursuant hereto, fairly represents the financial position
of the borrower or the consolidated financial position of the borrower and its
subsidiaries, as the case may be.
8.GENERAL CONDITIONS
8.1 The bank shall have the right to allocate any payments by the borrower to it
in respect of the loan facility as to the costs, interest, penalty interest and
capital in respect of this agreement in any order and proportion as the bank
deems fit.
8.2 All payments to be made by the borrower hereunder shall be made free and
without deduction of any taxes, charges or costs. If the borrower shall at any
time be compelled by law to withhold or deduct taxes from any amounts payable to
the bank, the amounts so payable to the bank shall be increased to such extent
that the net amounts after such withholdings or deductions shall equal the
amount of interest, capital or any other amount provided for in this agreement.
8.3 No variation of this agreement shall be of any force and effect unless
reduced to writing and signed by the parties or their authorised agents. This
agreement supersedes and replaces all previous agreements between the parties
with respect to the loan facility.
8.4 No relaxation or indulgence which either party may show to the other shall
in any way prejudice or be deemed to be a waiver of its rights in terms hereof
or be a novation of this agreement.
8.5 Save where the borrower has opened an associated transaction account, this
agreement is the whole agreement between the parties and no variation shall be
of any force or effect unless agreed to by the bank in writing. Where the
borrower has opened an associated transaction account the finance charge rate to
be applied during any month in respect of which the terms and conditions
applicable to such associated transaction account have application, will be the
rate derived from the undermentioned formula, namely:
Cx(1-Yx(A/B))
Where:-
A = transaction account average daily balance for the previous month.
B = the present value of the outstanding instalments at the time of calculating
this finance charge rate.
C = variable finance charge rate otherwise applicable under this agreement in
respect of the month in question.
Y = variable bank margin factor, which may be adjusted from time to time by
agreement between the parties.
Any such transaction account shall only come into effect upon compliance with
clause 3 above.
8.6 Without prejudice to the bank's right to institute proceedings in a high
court having jurisdiction, the parties agree and the borrower hereby consents to
the jurisdiction of the magistrate's court having jurisdiction over its person
notwithstanding that the cause of action or amount of any claim hereunder might
exceed the jurisdiction of any magistrate's court.
8.7 The bank shall be entitled to cede, assign and/or transfer the whole or
portion of its rights and/or obligations in terms hereof to any other financial
institution being a subsidiary of the bank, without the prior consent of the
borrower.
8.8 All reasonable costs of and incidental to the drawing and preparation of
this agreement and the stamp duty of this agreement and on all other documents
and all  
costs which the bank may incur in connection with the enforcement or the
preservation of any of its rights under this agreement, shall be borne and paid
by the borrower.
8.9 For the purpose of any litigation, or otherwise, a certificate written and
signed by any manager of the bank (whose status need not be proven) setting out
the amount of the borrower's indebtedness to the bank in terms hereof, shall be
prima facie proof of the correctness of the amount owing including, but not
limited to, damages, costs and interest due and owing.
8.10 All the provisions of this agreement shall be severable and no provision
shall be affected by the invalidity of any other provision of this agreement.
9.IMPOSSIBILITY
Where, as a result of vis major, casus fortuitus, an act of God, an act of the
State or any statutory authority, any statutory provision or the application
thereof, war or civil unrest or any other act or happening beyond the control of
the bank, the bank finds itself in its sole judgement unable to give effect to
any part of this agreement, the bank may at its election and without becoming
liable for consequential or any other damages:
9.1 cancel this agreement by giving written notice to the borrower to that
effect, and demand repayment of the principal debt plus finance charges,
recalculated to the date of repayment, within 30 days from the date of notice of
cancellation; or
9.2 notify the borrower of its inability to perform, partially or in full, in
terms of this agreement and cancel the uncompleted or any other portion of this
agreement and, if applicable, demand repayment of the cancelled portion of the
principal debt and recalculated finance charges within 30 days from the date of
the notice or cancellation.
10.DOMICILIA
10.1 The parties hereby choose as domicilium citandi et executandi, at their
respective addresses in the Republic of South Africa as set out on page 1 of
this agreement .
10.2 Either party may change its address to any other physical address in the
Republic of South Africa by notifying the other party to that effect. Such
change of address shall become effective 5 (five) business days after receipt of
notice of the change of address.
10.3 Any notice between the parties to this agreement shall prima facie be
deemed to have been duly delivered on the day of hand delivery or on the fourth
day after the posting of a prepaid registered letter.








Signature: ____s/s_Christian
Gernert__________________________________________________________________________

Nedbank Limited (Business Banking Reg No. 1951/000009/06
We subscribe to the Code of Banking Practice of the Banking Council of South
Africa and, for unresolved disputes, support resolution through the Ombudsman
for Banking Services.


--------------------------------------------------------------------------------




DECLARATION IN TERMS OF THE LONG- AND SHORT-TERM INSURANCE ACTS, 1998



1.  
Insurance

Declaration in terms of:

-  
section 44 of the Long Term Insurance Act, 52 of 1998; and

-section 43 of the Short Term Insurance Act, 53 of 1998.


In the event of me/us being required to provide an insurance policy, whether a
long-term or short-term policy, as protection for my/our indebtedness to Nedbank
Limited, Asset Finance Division, I/we understand that I/we am/are entitled to
either make an existing policy available or to enter into a new policy or
utilise a combination of the options.


I/we understand that I/we cannot avail myself/ourselves of the entitlements set
out below when I/we am/are required to make a short-term insurance policy
available as protection for my/our indebtedness to Nedbank Limited, Asset
Finance Division, in relation to a contract in terms of which money is loaned
upon the security of the mortgage of immovable property.



1.1  
If I/we elect to enter into a new policy, I/we understand that I/we am/are
entitled to:

(i)  choose both the insurer and the intermediary to render the contemplated
service;
(ii)  in respect of long-term policies, only effect cover for death and
disability;

(ii)  
only effect cover to the value of the indebtedness.




1.2  
If I/we elect to make an existing policy available, I/we understand that:

(i)  
I/We am/are entitled to choose the intermediary to render the contemplated
services;

(ii)  
I/We need only vary the existing policy to the extent that:

a) in respect of long-term policies, policy benefits are to be provided in the
event of death and disability of the life insured;

b)  
the value of the benefits are not less than the value of the indebtedness.




1.3  
I/We declare that I/we have been made aware of the following exclusions if an
automatic settlement benefit (ASB) policy is used as security otherwise in
conjunction with this agreement:

(i)  
any preexisting medical condition may invalidate a claim under the policy;

(ii)  
any medical condition (excluding minor conditions such as the flu) for which
I/we have consulted or received treatment from any medical practitioner or were
hospitalised for treatment or surgery or specialist investigation during the
past two years is specifically excluded from cover for a period of two years;

(iii)  
no benefit will be payable for any claim arising from AIDS or HIV infection;

(iv)  
no benefit will be payable if the cause is due to my/our own actions.




1.4  
I/We authorise the insurer:

(i)  
to obtain information from any person, who is authorised and requested to
provide such information, required by the insurer; and

(ii)  
to share with other insurers information contained in the finance application or
any related policy or any other document, either directly or through a database
operated by or for insurers, at any time (even after my death) in such a manner
as may be decided by the Insurer or the operator of such a database.




1.5  
I/We, therefore, declare that I/we:

(i)  
was/were given this notice of entitlement prior to providing or effecting the
required insurance policy; and

(ii)  
exercised freedom of choice in respect of the abovementioned entitlements; and

(iii)  
was/were not subject to any coercion or inducement as to the manner in which
I/we exercised my/our freedom of choice.



2.  Acknowledgement
I/We the undersigned hereby declare that I/we have read and understood the terms
and conditions of the agreement concerned, together with the schedule, and agree
to abide by the provisions thereof.




Signed at
 ___Caledon_________________________________________________
on
26        /
08    /
2005   
(place)
 
(day)
(month)
(year)







Witnesses
   s/s Christian Gernert
1.
 s/s Morne Rossouw
 
(Signature)
For and on behalf of the client, who warrants that he/she is duly authorised
2.
 __________________________________________________            






Nedbank Limited (Business Banking Reg No. 1951/000009/06
We subscribe to the Code of Banking Practice of the Banking Council of South
Africa and, for unresolved disputes, support resolution through the Ombudsman
for Banking Services.


--------------------------------------------------------------------------------




 NEDBANK
 
 
ANNEXURE A
 
CLIENT NO:
ITEM NO:
 
2934744
0001
 
SUBDIVISION NO:
0000



This Annexure A forms the subject of a Loan Agreement entered into by and
between
CENTURY CASINOS CALEDON (PTY) LTD (199601070807)
of 1 NERINA AVENUE CALEDON 7230
and Nedbank Limited (Business Banking
of Boland Regional Office 20 Bergsig Avenue Zomerlust Estate PAARL 7646


Signed on:_________________26-08-2005____________________________


P A Y M E N T D E T A I L S


No Of Payments
Amount
Start Date
Frequency
60
1246422.64
 
 
 
 
 
 
 
 
 
01/10/2005
Monthly
 
 
 
 
 
 
 
 
 
 







Your payment date will be on day 1 of the month.


A Documentation Fee of R1200.00 (inclusive of VAT) is payable.




Signed at 1 Nerina Avenue,
Caledon                    on____26-08_____________year_____2005__






s/s Mourne Rossow         
Witness                        for and on behalf of:
                 CENTURY CASINOS CALEDON (PTY) LTD


Signed at Caledon                            
on________26-08_________year____2005___






s/s Ricardo Rdcar Samuels                                                     
Witness                  for and on behalf of:
                Nedbank Limited (Business Banking)


















We subscribe to the Code of Banking Practice of the Banking Council of South
Africa and, for unresolved disputes, support resolution through the Ombudsman
for Banking Services.
ANNEX_E 26/07/2004 v24




--------------------------------------------------------------------------------



ANNEXURE “ B “ TO A LOAN AGREEMENT BETWEEN NEDBANK LIMITED (COMMERCIAL) (REG NR
1951/000009/06) (“THE BANK”) AND CENTURY CASINOS CALEDON (PTY) LTD (REG.
199601070807) (“THE BORROWER”)




NEW SECURITIES:


1. The Registration of a First covering bond of R60 000 000.00 over:


  Erf 2842, Caledon (Extent: 11,5060ha)
      Erf 2843, Caledon (Extent: 65,7270ha)
      Erf 2844, Caledon (Extent: 29,8924ha)
      Erf 2857, Caledon (Extent: 71,6142ha)
      Erf 2858, Caledon (Extent: 2,6732ha)
      Erf 2859, Caledon (Extent: 20,9124ha)
      Erf 2860, Caledon (Extent: 22,6821ha)
      Erf 2861, Caledon (Extent: 3,6015ha)


2. The Registration of a General Covering Notarial Bond over all moveable assets
acceptable to Nedbank, in the amount of R10 000 000.00.


3. Unlimited Suretyship (including cession of loan funds) by Century Casinos
Africa (Pty) Ltd
    (Reg. 199601050107).


4. Pledge by Century Casinos Africa (Pty) Ltd (Reg. 199601050107) of 100% of the
issued share capital in Century Casinos Caledon (Pty) Ltd.


5. Cession of Short term Insurance over property.


6. It is a condition precedent to the operation of this agreement that the said
security is provided. No funds will be made available prior to the perfection of
all securities to the satisfaction of Nedbank. Notwithstanding the aforesaid, if
Nedbank advances any funds to any entity forming part of the borrower prior to
Nedbank being in possession of all the securities required in terms hereof, any
such funding shall not be regarded as a waiver of Ned bank’s rights in obtaining
the required security not yet provided.


7. The security will be required as continuing security for all Nedbank
facilities of which the borrower avails itself from time to time.








………………................................                                
…………                                    ………………..                                               
…………………………
SIGNATURE (BORROWER)                                    
 PLACE                                        
DATE                                                                WITNESS
for and on behalf
of the borrower who warrants that
he is duly authorised thereto
CENTURY CASINOS CALEDON (PTY) LTD




……………………........................                             
 ………….                                    
……………….                                                 ………………………..
SIGNATURE
(BANK)                                                 PLACE                                         
DATE                                                                 WITNESS
for and on behalf of the bank
who warrants that he is duly
authorised thereto
 






